EXHIBIT 10.13

--------------------------------------------------------------------------------

  Silicon Valley Bank                  Loan and Security Agreement     Borrower:
Netopia, Inc.     Address: 2470 Mariner Square Loop   Alameda, CA 94501    
Date: June___, 2002


THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman Drive, Santa
Clara, California 95054 with an office at 185 Berry Street, Suite 190, San
Francisco, CA 94107 and the borrower(s) named above (jointly and severally, the
“Borrower”), whose chief executive office is located at the above address
(“Borrower’s Address”). The Schedule to this Agreement (the “Schedule”) shall
for all purposes be deemed to be a part of this Agreement, and the same is an
integral part of this Agreement. (Definitions of certain terms used in this
Agreement are set forth in Section 8 below.)

1.    LOANS.

     1.1 Loans.  Silicon will make loans to Borrower (the “Loans”), in amounts
determined by Silicon in its good faith business judgment, up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of Reserves for
accrued interest and such other Reserves as Silicon deems proper from time to
time in its good faith business judgment.

     1.2 Interest.  All Loans and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the last
day of the month. Interest may, in Silicon’s discretion, be charged to
Borrower’s loan account, and the same shall thereafter bear interest at the same
rate as the other Loans. Silicon may, in its discretion, charge interest to
Borrower’s Deposit Accounts maintained with Silicon. Regardless of the amount of
Obligations that may be outstanding from time to time, Borrower shall pay
Silicon minimum monthly interest during the term of this Agreement in the amount
set forth on the Schedule (the “Minimum Monthly Interest”).

     1.3 Overadvances.  If at any time or for any reason the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an “Overadvance”), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand. Without limiting Borrower’s obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

     1.4 Fees.  Borrower shall pay Silicon the fees shown on the Schedule, which
are in addition to all interest and other sums payable to Silicon and are not
refundable.

     1.5 Loan Requests.  To obtain a Loan, Borrower shall make a request to
Silicon by facsimile or telephone. Loan requests received after 12:00 Noon will
not be considered by Silicon until the next Business Day. Silicon may rely on
any telephone request for a Loan given by a person whom Silicon believes is an
authorized representative of Borrower, and Borrower will indemnify Silicon for
any loss Silicon suffers as a result of that reliance.

     1.6 Letters of Credit.  At the request of Borrower, Silicon may, in its
good faith business judgment, issue or arrange for the issuance of letters of
credit for the account of Borrower, in each case in form and substance
satisfactory to Silicon in its sole discretion (collectively, “Letters of
Credit”). The aggregate face amount of all Letters of Credit from time to time
outstanding

-1-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

shall not exceed the amount shown on the Schedule (the “Letter of Credit
Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of this Agreement. Borrower
shall pay all bank charges (including charges of Silicon) for the issuance of
Letters of Credit, together with*. Any payment by Silicon under or in connection
with a Letter of Credit shall constitute a Loan hereunder on the date such
payment is made. Each Letter of Credit shall have an expiry date no later
than**. Borrower hereby agrees to indemnify and hold Silicon harmless from any
loss, cost, expense, or liability, including payments made by Silicon, expenses,
and reasonable attorneys’ fees incurred by Silicon arising out of or in
connection with any Letters of Credit. Borrower agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Silicon and opened for Borrower’s account or by Silicon’s
interpretations of any Letter of Credit issued by Silicon for Borrower’s
account, and Borrower understands and agrees that Silicon shall not be liable
for any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto. Borrower understands that
Letters of Credit may require Silicon to indemnify the issuing bank for certain
costs or liabilities arising out of claims by Borrower against such issuing
bank. Borrower hereby agrees to indemnify and hold Silicon harmless with respect
to any loss, cost, expense, or liability incurred by Silicon under any Letter of
Credit as a result of Silicon’s indemnification of any such issuing bank. The
provisions of this Loan Agreement, as it pertains to Letters of Credit, and any
other Loan Documents relating to Letters of Credit are cumulative.

     *a fee of 2% per annum of the face amount of the Letter of Credit for the
issuance thereof.

     **180 days after the Maturity Date provided such Letters of Credit are cash
secured in accordance with Section 6.3 hereof

2.   SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Silicon a security interest in
all of the following (collectively, the “Collateral”): all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property; all Other
Property; and any and all claims, rights and interests in any of the above, and
all guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above, and all Borrower’s books relating to any and all of the above. *

     * Anything herein to the contrary notwithstanding, the grant of security
interests pursuant hereto shall not extend to, and the term “Collateral” shall
not include, any of Borrower’s leases for real property (wherein Borrower is the
lessee or sublessee) to the extent that (but only to the extent that) (y) any of
Borrower’s rights, title, or interests in, to, or under such lease is not
capable of being encumbered under the terms of such lease (but solely to the
extent that any such restriction shall be enforceable under applicable law
(including without limitation, to the extent applicable, Sections 9406, 9407,
and 9408 of the Uniform Commercial Code, as in effect in California from time to
time)), without the consent of the lessor thereof, and (z) such consent has not
been obtained; provided, however, that the grant of security interests pursuant
hereto shall extend to, and the term “Collateral” shall include: (A) any and all
proceeds of such rights, title, or interests of Borrower in, to, or under any
such lease that are otherwise excluded to the extent that the assignment or
encumbrance of such proceeds is not so restricted; and (B) upon obtaining (if
ever) the consent of any such lessor with respect thereto, any such otherwise
excluded right, title, or interest of Borrower in, to, or under such lease, as
well as any and all proceeds thereof that theretofore might have been excluded
from such grant of security interests and the term “Collateral”; provided
further that any such rights, title, or interests of Borrower in, to, or under
any such lease (and proceeds thereof) that are otherwise excluded by this
sentence shall not be assigned or encumbered by Borrower in favor of any other
Person.

3.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

     In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

-2-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

   3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any material agreement or instrument which is binding
upon Borrower or its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument which is binding upon Borrower or its property.

   3.2  Name; Trade Names and Styles.  The name of Borrower set forth in the
heading to this Agreement is its correct name. Listed in the Representations are
all prior names of Borrower and all of Borrower’s present and prior trade names.
Borrower shall give Silicon 30 days’ prior written notice before changing its
name or doing business under any other name. Borrower has complied, and will in
the future comply, in all material respects, with all laws relating to the
conduct of business under a fictitious business name, except where the failure
to so comply would not reasonably be expected to result in a Material Adverse
Change.

   3.3  Place of Business; Location of Collateral.  The address set forth in the
heading to this Agreement is Borrower’s chief executive office. In addition,
Borrower has places of business and Collateral is located only at the locations
set forth in the Representations. Borrower will give Silicon at least 30 days
prior written notice before opening any additional place of business, changing
its chief executive office, or moving any of the Collateral to a location other
than Borrower’s Address or one of the locations set forth in the
Representations, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of* fair market value of
Equipment is located.

   *$50,000

   ** Anything herein to the contrary notwithstanding, Borrower need not provide
Silicon such 30 day prior written notice with respect to moving any computer
server Equipment of Borrower located at a so-called “co-location” facility to
another co-location facility, if actual exigent circumstances require that
Borrower act immediately in order to preserve, protect, or obtain possession or
control over such computer server Equipment or preserve or protect Borrower’s
core business; provided, however, that Borrower shall provide Silicon written
notice, concurrently with or as soon thereafter as reasonably practicable (but
in any event not more than 2 Business Days thereafter), of such move and, if
Silicon so requests, shall cause the owner/operator of the new co-location
facility to execute and deliver to Silicon, promptly and in any event within 30
days following such request, such bailee or similar agreement as Silicon
reasonably may require.

   3.4  Title to Collateral; Perfection; Permitted Liens.

     (a)   Borrower is now, and will at all times in the future be, the sole
owner of all the Collateral, except for items of Equipment which are leased to
Borrower. The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Silicon and
the Collateral against all claims of others.

     (b)   Borrower has set forth in the Representations all of Borrower’s
Deposit Accounts, and Borrower will give Silicon five Business Days advance
written notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon’s
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment. Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

     (c)   In the event that Borrower shall at any time after the date hereof
have any commercial tort claims against others, which it is asserting or intends
to assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower’s attorney-client privilege). Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

-3-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

     (d)   None of the Collateral now is or will be affixed to any real property
in such a manner, or with such intent, as to become a fixture. Borrower is not
and will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Silicon, use its * efforts to cause such third
party to exe cute and deliver to Silicon, in form acceptable to Silicon, such
waivers and subordinations as Silicon shall specify in its good faith business
judgment. Borrower will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.

     * commercially reasonable

   3.5  Maintenance of Collateral.  Borrower will maintain the Collateral in
good working condition (ordinary wear and tear excepted), and Borrower will not
use the Collateral for any unlawful purpose. Borrower will * advise Silicon in
writing of any material loss or damage to the Collateral.

   * promptly (and in any event within 2 Business Days)

   3.6  Books and Records.  Borrower has maintained and will maintain at
Borrower’s Address complete and accurate books and records, comprising an
accounting system in accordance with GAAP.

   3.7  Financial Condition, Statements and Reports.  All financial statements
now or in the future delivered to Silicon have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower, in accordance with GAAP, at
the times and for the periods therein stated. Between the last date covered by
any such statement provided to Silicon and the date hereof, there has been no
Material Adverse Change.

   3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower. Borrower may, however, defer payment of any contested taxes, provided
that Borrower (i) in good faith contests Borrower’s obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies Silicon in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the contested taxes from becoming a lien upon any of the
Collateral. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

   3.9  Compliance with Law.  Borrower has, to the best of its knowledge,
complied, and will comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower’s ownership of real or
personal property, the conduct and licensing of Borrower’s business, and all
environmental matters.

   3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change. Borrower will
promptly inform Silicon in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of * or more, or involving ** or more in the aggregate.

   * $250,000

   ** $500,000

   3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”

-4-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

4.  ACCOUNTS.

   4.1  Representations Relating to Accounts.  Borrower represents and warrants
to Silicon as follows: Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below.

   4.2  Representations Relating to Documents and Legal Compliance.  Borrower
represents and warrants to Silicon as follows: All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

   4.3  Schedules and Documents relating to Accounts.  Borrower shall deliver to
Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. If requested by Silicon,
Borrower shall furnish Silicon with copies (or, at Silicon’s request, originals)
of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing.
Borrower shall also furnish to Silicon an aged accounts receivable trial balance
as provided in the Schedule. In addition, Borrower shall deliver to Silicon, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary indorsements, and
copies of all credit memos.

   4.4  Collection of Accounts.  Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, to be applied to the
Obligations in such order as Silicon shall determine. Silicon may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment.

   4.5.  Remittance of Proceeds.  All proceeds arising from the disposition of
any Collateral shall be delivered, in kind, by Borrower to Silicon in the
original form in which received by Borrower not later than the following
Business Day after receipt by Borrower, to be applied to the Obligations in such
order as Silicon shall determine; provided that, if no Default or Event of
Default has occurred and is continuing, Borrower shall not be obligated to remit
to Silicon the proceeds of the sale of worn out or obsolete Equipment dis posed
of by Borrower in good faith in an arm’s length transaction for an aggregate
purchase price of* or less (for all such transactions in any fiscal year).
Borrower agrees that it will not commingle proceeds of Collateral with any of
Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Silicon.
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.

   $50,000

   4.6  Disputes.  Borrower shall notify Silicon promptly of all disputes or
claims relating to Accounts*. Borrower shall not forgive (completely or
partially), compromise or settle any Account for less than payment in full, or
agree to do any of the foregoing, except that Borrower may do so, provided that:
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to Silicon on the regular reports provided to Silicon; (ii) no Default
or Event of Default has occurred and is continuing; and (iii) taking into
account all such discounts, settlements and forgiveness, the total outstanding
Loans will not exceed the Credit Limit.

   *in excess of $100,000

   4.7  Returns.  Provided no Event of Default has occurred and is continuing,
if any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount. In the event any attempted return
occurs after the occurrence and during the

-5-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

continuance of any Event of Default, Borrower shall hold the returned Inventory
in trust for Silicon, and immediately notify Silicon of the return of the
Inventory.

   4.8  Verification.  Silicon may, from time to time *, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

   * and in its good faith business judgment

   4.9   No Liability.  Silicon shall not be responsible or liable for any
shortage or dis crepancy in, damage to, or loss or destruction of, any goods,
the sale or other disposition of which gives rise to an Account, or for any
error, act, omission, or delay of any kind occurring in the settlement, failure
to settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Silicon
be deemed to be responsible for any of Borrower’s obligations under any contract
or agreement giving rise to an Account. Nothing herein shall, however, relieve
Silicon from liability for its own gross negligence or willful misconduct.

5.  ADDITIONAL DUTIES OF BORROWER.

   5.1  Financial and Other Covenants.  Borrower shall at all times comply with
the financial and other covenants set forth in the Schedule.

   5.2  Insurance.  Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon. All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon. Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid. Silicon may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.

   5.3  Reports.  Borrower, at its expense, shall provide Silicon with the
written reports set forth in the Schedule, and such other written reports with
respect to Borrower (including budgets, sales projections, operating plans and
other financial documentation), as Silicon shall from time to time specify in
its good faith business judgment.

   5.4  Access to Collateral, Books and Records.  At reasonable times, and on
one Business Day’s notice, Silicon, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower’s books and
records. Silicon shall take reasonable steps to keep confidential all
information obtained in any such inspection or audit *, but Silicon shall have
the right to disclose any such information to its auditors, regulatory agencies,
and attorneys, and pursuant to any subpoena or other legal process **. The
foregoing inspections and audits shall be at Borrower’s expense and the charge
therefor shall be $500 per person per day (or such higher amount as shall
represent Silicon’s then current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Silicon *** schedule an audit
more than 10 days in advance, and Borrower seeks to reschedules the audit with
less than 10 days written notice to Silicon, then (without limiting any of
Silicon’s rights or remedies), Borrower shall pay Silicon a cancellation fee of
$1,000 plus any out-of-pocket expenses incurred by Silicon, to compensate
Silicon for the anticipated costs and expenses of the cancellation.

   * or otherwise delivered to Silicon pursuant to this Agreement (including
without limitation Section 4.3 hereof and Section 6 of the Schedule)

   ** , and in connection with the exercise by Silicon (in its good faith
business judgment) of its rights and remedies

   *** agree to

   5.5  Negative Covenants.  Except as may be permitted in the Schedule,
Borrower shall not, without Silicon’s prior written consent (which shall be a
matter of its good faith business judgment), do any of the following: (i) merge
or consolidate with another corporation or entity; (ii) acquire any assets,
except in the ordinary course of business*; (iii) enter into any other
transaction outside the ordinary course of business; (iv) sell or transfer any
Collateral, except for the sale of finished Inventory in the ordinary course of
Borrower’s business, and except for the sale of obsolete or unneeded Equipment
in the ordinary course of business; (v) store any Inventory or other Collateral
with any warehouseman or other third party; (vi) ** sell any

-6-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

Inventory on a sale-or-return, guaranteed sale, consignment, or other contingent
basis; (vii) make any loans of any money or other assets; (viii) incur any
debts, outside the ordinary course of business, which would result in a Material
Adverse Change; (ix) guarantee or otherwise become liable with respect to the
obligations of another party or entity; (x) pay or declare any dividends on
Borrower’s stock (except for dividends payable solely in stock of Borrower);
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower’s stock; (xii) make any change in Borrower’s capital structure which
would result in a Material Adverse Change; or (xiii) engage, directly or
indirectly, in any business other than the businesses currently engaged in by
Borrower or reasonably related thereto; or (xiv) dissolve or elect to dissolve.
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.

   *provided, however, if no Default or Event of Default has occurred and is
continuing (and also subject to the remaining terms of this Section), Borrower
will be permitted to acquire assets outside the ordinary course of business
provided further that the amount of cash expenditures with respect to such
acquisitions do not exceed the following: (A) $5,000,000 in the aggregate from
the date of this Agreement through December 31, 2002 and (B) $10,000,000 in the
aggregate from the date of this Agreement through the Maturity Date;

   ** except for Permitted Sale-or-Return Transactions,

   5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

   5.7  Further Assurances.  Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon, may, in its
good faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon’s perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

6.  TERM.

   6.1  Maturity Date.  This Agreement shall continue in effect until the
maturity date set forth on the Schedule (the “Maturity Date”), subject to
Section 6.3 below.

   6.2  Early Termination.  This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Silicon; or (ii) by Silicon at any
time after the occurrence and during the continuance of an Event of Default,
without notice, effective immediately. If this Agreement is terminated* by
Borrower under this Section 6.2, Borrower shall pay to Silicon a termination fee
in**. The termination fee shall be due and payable on the effective date of
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.

   *within six months from the date of this Agreement

   **the amount of $75,000,

   6.3  Payment of Obligations.  On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, whether evidenced by installment notes or otherwise, and whether or
not all or any part of such Obligations are otherwise then due and payable.
Without limiting the generality of the foregoing, if on the Maturity Date, or on
any earlier effective date of termination, there are any outstanding* Letters of
Credit is sued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to 105% of the face amount of all such** Letters of Credit plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Silicon in its good faith business judgment), to secure all of the
Obligations relating to said** Letters of Credit, pursuant to Silicon’s then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Silicon’s security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided that
Silicon may, in its sole discretion, refuse to make any further Loans after
termination. No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full. Upon payment and performance in full of all the Obligations and
termination of this Agreement, Silicon shall promptly terminate its

-7-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

financing statements with respect to the Borrower and deliver to Borrower such
other documents as may be required to fully terminate Silicon’s security
interests.

   *FX Forward Contracts (as defined in the Schedule) or any outstanding

   **FX Forward Contracts and

7. EVENTS OF DEFAULT AND REMEDIES.

   7.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Silicon written notice thereof *: (a) Any warranty, representation, statement,
report or certificate made or delivered to Silicon by Borrower or any of
Borrower’s officers, employees or agents, now or in the future, shall be untrue
or misleading in a material respect when made or deemed to be made; or (b)
Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation, which failure is not cured within five
Business Days after the date due; or (f) any levy, assessment, attachment,
seizure, lien or encumbrance (other than a Permitted Lien) is made on all or any
part of the Collateral which is not cured within 10 ** after the occurrence of
the same; or (g) any default or event of default occurs under any obligation
secured by a Permitted Lien, which is not cured within any applicable cure
period or waived in writing by the holder of the Permitted Lien; or (h) Borrower
breaches any material contract or obligation, which has resulted or may
reasonably be expected to result in a Material Adverse Change; or (i)
Dissolution, termination of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any juris diction, now or in the future in effect; or (j) the
commencement of any proceeding against Borrower or any guarantor of any of the
Obligations under any reorganization, bankruptcy, insolvency, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any juris
diction, now or in the future in effect, which is not cured by the dismissal
thereof within *** days after the date commenced; or (k) revocation or
termination of, or limitation or denial of liability upon, any guaranty of the
Obligations or any attempt to do any of the foregoing, or commencement of
proceedings by any guarantor of any of the Obligations under any bankruptcy or
insolvency law; or (l) revocation or termination of, or limitation or denial of
liability upon, any pledge of any certificate of deposit, securities or other
property or asset of any kind pledged by any third party to secure any or all of
the Obligations, or any attempt to do any of the foregoing, or commencement of
proceedings by or against any such third party under any bankruptcy or
insolvency law; or (m) Borrower makes any payment on account of any indebtedness
or obligation which has been subordinated to the Obligations other than as
permitted in the applicable subordination agreement, or if any Person who has
subordinated such indebtedness or obligations terminates or in any way limits
his subordination agreement; or (n) there shall be a change in the record or
beneficial ownership of the outstanding shares of stock of Borrower, in one or
more transactions,**** , without the prior written consent of Silicon; or (o)
Borrower shall generally not pay its debts as they become due, or Borrower shall
conceal, remove or transfer any part of its property, with intent to hinder,
delay or defraud its creditors, or make or suffer any transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or (p) a Material Adverse Change shall occur ; or (q) ***** .
Silicon may cease making any Loans hereunder during any of the above cure
periods, and thereafter if an Event of Default has occurred and is continuing.

   * promptly (and in any event within 1 Business Day following the occurrence
of same)

   ** Business Days

   *** 45

   **** the result of which is that any one Person owns at least 50% of the
outstanding stock of Borrower,

   ***** [intentionally omitted]; or (r) an event of default has occurred and is
continuing under any other Loan Document (after giving effect to, but without
duplication of, any applicable grace periods)

   7.2  Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Silicon, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may

-8-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation; (c)
Take possession of any or all of the Collateral wherever it may be found, and
for that purpose Borrower hereby authorizes Silicon without judicial process to
enter onto any of Borrower’s premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as Silicon deems it necessary, in its good
faith business judgment, in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should
Silicon seek to take possession of any of the Collateral by court process,
Borrower hereby irrevocably waives: (i) any bond and any surety or security
relating thereto required by any statute, court rule or otherwise as an incident
to such possession; (ii) any demand for possession prior to the commencement of
any suit or action to recover possession thereof; and (iii) any requirement that
Silicon retain possession of, and not dis pose of, any such Collateral until
after trial or final judgment; (d) Require Borrower to assemble any or all of
the Collateral and make it available to Silicon at places designated by Silicon
which are reasonably convenient to Silicon and Borrower, and to remove the
Collateral to such locations as Silicon may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, Silicon shall have
the right to use Borrower’s premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time Silicon obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale.
Silicon shall have the right to conduct such disposition on Borrower’s premises
without charge, for such time or times as Silicon deems reasonable, or on
Silicon’s premises, or elsewhere and the Collateral need not be located at the
place of dis position. Silicon may directly or through any affiliated company
purchase or lease any Collateral at any such public disposition, and if
permissible under applicable law, at any private disposition. Any sale or other
disposition of Collateral shall not relieve Borrower of any liability Borrower
may have if any Collateral is defective as to title or physical condition or
otherwise at the time of sale; (g) Demand payment of, and collect any Accounts
and General Intangibles comprising Collateral and, in connection therewith,
Borrower irrevocably authorizes Silicon to endorse or sign Borrower’s name on
all collections, receipts, instruments and other documents, to take possession
of and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in Silicon’s
good faith business judgment, to grant extensions of time to pay, compromise
claims and settle Accounts and the like for less than face value; (h) Offset
against any sums in any of Borrower’s general, special or other Deposit Accounts
with Silicon against any or all of the Obligations; and (i) Demand and receive
possession of any of Borrower’s federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto. All
reasonable attorneys’ fees, expenses, costs, liabilities and obligations
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.
Without limiting any of Silicon’s rights and remedies, from and after the
occurrence and during the continuance of any Event of Default, the interest rate
applicable to the Obligations shall be increased by an additional four percent
per annum (the “Default Rate”).

   7.3  Standards for Determining Commercial Reasonableness.  Borrower and
Silicon agree that a sale or other disposition (collectively, “sale”) of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) Notice of the sale is given to
Borrower at least ten days prior to the sale, and, in the case of a public sale,
notice of the sale is published at least five days before the sale in a
newspaper of general circulation in the county where the sale is to be
conducted; (ii) Notice of the sale describes the collateral in general,
non-specific terms; (iii) The sale is conducted at a place designated by
Silicon, with or without the Collateral being present; (iv) The sale commences
at any time between 8:00 a.m. and 6:00 p.m; (v) Payment of the purchase price in
cash or by cashier’s check or wire transfer is required; (vi) With respect to
any sale of any of the Collateral, Silicon may (but is not obligated to) direct
any prospective purchaser to ascertain directly from Borrower any and all
information concerning the same. Silicon shall be free to employ other methods
of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.

   7.4  Power of Attorney.  Upon the occurrence and during the continuance of
any Event of Default, without limiting Silicon’s other rights and remedies,
Borrower grants to Silicon an irrevocable power of attorney coupled with an
interest, authorizing and permitting Silicon (acting through any of its
employees, attorneys or agents) at any time, at its option, but without
obligation, with or without notice to Borrower, and at Borrower’s expense, to do
any or all of the following, in Borrower’s name or otherwise, but Silicon agrees
that if it exercises any right hereunder, it will do so in good faith and in a
commercially reasonable manner: (a) Execute on behalf of Borrower any documents
that Silicon may, in its good faith business judgment, deem advis able in order
to perfect and maintain Silicon’s security interest in the Collateral, or in
order to exercise a right of Borrower or Silicon, or in order to fully
consummate all the transactions contemplated under this Agreement, and all other
Loan Documents; (b) Execute on behalf of Borrower, any invoices relating to any
Account, any draft

-9-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

against any Account Debtor and any notice to any Account Debtor, any proof of
claim in bankruptcy, any Notice of Lien, claim of mechanic’s, materialman’s or
other lien, or assignment or satisfaction of mechanic’s, materialman’s or other
lien; (c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into Silicon’s
possession; (d) Endorse all checks and other forms of remittances received by
Silicon; (e) Pay, contest or settle any lien, charge, encumbrance, security
interest and adverse claim in or to any of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (f)
Grant extensions of time to pay, compromise claims and settle Accounts and
General Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower’s taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give Silicon the same rights of access and other rights with respect
thereto as Silicon has under this Agreement; and (j) Take any action or pay any
sum required of Borrower pursuant to this Agreement and any other Loan
Documents. Any and all reasonable sums paid and any and all reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Silicon with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations. In no event shall
Silicon’s rights under the foregoing power of attorney or any of Silicon’s other
rights under this Agreement be deemed to indicate that Silicon is in control of
the business, management or properties of Borrower.

   7.5  Application of Proceeds.  All proceeds realized as the result of any
sale of the Collateral shall be applied by Silicon first to the reasonable
costs, expenses, liabilities, obligations and attorneys’ fees incurred by
Silicon in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Silicon shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Silicon for any deficiency. If, Silicon, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Silicon shall have the option, exercisable at any time, in its good
faith business judgment, of either reducing the Obligations by the principal
amount of purchase price or deferring the reduction of the Obligations until the
actual receipt by Silicon of the cash therefor.

   7.6  Remedies Cumulative.  In addition to the rights and remedies set forth
in this Agreement, Silicon shall have all the other rights and remedies accorded
a secured party under the California Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.

8.   DEFINITIONS.  As used in this Agreement, the following terms have the
following meanings:

   “Account Debtor” means the obligor on an Account.

   “Accounts ” means all present and future “accounts” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all accounts receivable and other sums owing to Borrower.

   “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

   “Business Day” means a day on which Silicon is open for business.

   “Code” means the Uniform Commercial Code as adopted and in effect in the
State of California from time to time.

   “Collateral” has the meaning set forth in Section 2 above.

   “continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.

   “Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

-10-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

     “Default Rate” has the meaning set forth in Section 7.2 above.

     “Deposit Accounts ” means all present and future “deposit accounts” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all general and special bank accounts, demand accounts, checking
accounts, savings accounts and certificates of deposit.

     “Domestic Subsidiary” means, with respect to any Person, a Subsidiary
formed under the laws of the United States or any constituent State thereof. The
Domestic Subsidiaries of Borrower shall include, without limitation, Starnet
Technologies, Inc., Serus Acquisition Corporation, Weborder, Inc. and Cayman
Systems, Inc.

     “Eligible In-Transit Inventory” means those items of Inventory of Borrower
that both (a) would otherwise qualify as Eligible Inventory solely but for the
fact that (i) they are currently in transit (whether by vessel, air, or land)
from a location outside the United States to one of the locations of Borrower
within the United States set forth in the Representations (each, a “Borrower US
Location”), rather than being currently located at one of such Borrower US
Locations or (ii) they are being drop-shipped directly to the Borrower’s
customer identified in the applicable purchase order or shipping document, and
(b) satisfy all of the following additional in-transit Inventory eligibility
requirements: (i) title to such Inventory has passed to Borrower; (ii) such
Inventory is fully-insured with Silicon named as the loss-payee; (iii) all
requisite documents pertaining to such Inventory are in the possession of
Silicon (and, in the case of non-negotiable documents pertaining to such
Inventory, all such applicable material documents have been consigned to Silicon
(either directly or by means of endorsements) if and to the extent Silicon
requests same); (iv) Silicon’s security interest in the Inventory is fully
perfected and of first-priority; (v) Borrower shall have delivered to Silicon a
certificate that certifies that Borrower knows of no reason why such Inventory
would not be accepted by Borrower when such Inventory arrives and that the
shipment of such Inventory as evidenced by the shipping documents conforms to
the related order documents; and (vi) a bailee or other agreement in such form
as Silicon shall reasonably specify shall have been executed and delivered by
the customs broker, freight forwarder and all other persons involved in the
delivery of the Inventory.

     “Eligible Inventory” means Inventory which Silicon, in its good faith
business judgment, deems eligible for borrowing. Without limiting the fact that
the determination of which Inventory is eligible for borrowing is a matter of
Silicon’s good faith business judgment, the following are the minimum
requirements for Inventory to be Eligible Inventory: the Inventory must (i)
consist of finished goods, in good, new and salable condition, not be
perishable, not be obsolete or unmerchantable, and not be comprised of raw
materials, work in process, packaging materials or supplies *; (ii) meet all
applicable governmental standards; (iii) have been manufactured in compliance
with the Fair Labor Standards Act; (iv) conform in all respects to the
warranties and representations set forth in this Agreement; (v) be at all times
subject to Silicon’s duly perfected, first priority security interest; and (vi)
be situated at Borrower’s Address or at one of the locations within the United
States set forth in the Representations.

     * , “seconds”, defective goods, or goods returned by customers

     “Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which
Silicon, in its good faith business judgment, shall deem eligible for borrowing.
Without limiting the fact that the determination of which Accounts are eligible
for borrowing is a matter of Silicon’s good faith business judgment, the
following (the “Minimum Eligibility Requirements”) are the minimum requirements
for a Account to be an Eligible Account: (i) the Account must not be outstanding
for more than 90 days from its invoice date (the “Eligibility Period”); (ii) the
Account must not represent progress billings, or be due under a fulfillment or
requirements contract with the Account Debtor; (iii) the Account must not be
subject to any contingencies (including Accounts arising from sales on
consignment, guaranteed sale or other terms pursuant to which payment by the
Account Debtor may be conditional); (iv) the Account must not be owing from an
Account Debtor with whom Borrower has any dispute (whether or not relating to
the particular Account); (v) the Account must not be owing from an Affiliate of
Borrower; (vi) the Account must not be owing from an Account Debtor which is
subject to any insolvency or bankruptcy proceeding, or whose financial condition
is not acceptable to Silicon, or which, fails or goes out of a material portion
of its business; (vii) the Account must not be owing from the United States or
any department, agency or instrumentality thereof (unless there has been
compliance, to Silicon’s satisfaction, with the United States Assignment of
Claims Act); (viii) the Account must not be owing from an Account Debtor located
outside the United States or Canada (unless pre-approved by Silicon in its
discretion in writing, or backed by a letter of credit satisfactory to Silicon,
or FCIA insured satisfactory to Silicon); (ix) the Account must not be owing
from an Account Debtor to whom Borrower is or may be liable for goods purchased
from such Account Debtor or otherwise (but, in such case, the Account will be
deemed not eligible only to the extent of any amounts owed by Borrower to such
Account Debtor) *. Accounts owing from one Account Debtor

-11-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

will not be deemed Eligible Accounts to the extent they exceed 25% of the total
Accounts outstanding **. In addition, if more than 50% of the Accounts owing
from an Account Debtor are outstanding for a period longer than their
Eligibility Period (without regard to unapplied credits) or are otherwise not
eligible Accounts, then all Accounts owing from that Account Debtor will be
deemed ineligible for borrowing. Silicon may, from time to time, in its good
faith business judgment, revise the Minimum Eligibility Requirements, upon
written notice to Borrower.

     * ; and (x) the Receivable must not arise from the sale or license of
Embedded Software either (A) in a transaction separate than the sale or other
disposition of the goods in which the Embedded Software is embedded (the
“Underlying Goods”), or (B) in the same transaction as the sale or other
disposition of the Underlying Goods but the sale or license of the Embedded
Software is billed, or accounted for within the same bill, by Borrower
separately from the sale or other disposition of the Underlying Goods

     **; provided, however, such percentage will be 50% with respect to Bell
South

     “Embedded Software” means a computer program embedded in goods and any
supporting information provided in connection with a transaction relating to the
program if (i) the program is associated with the goods in such a manner that it
customarily is considered part of the goods, or (ii) by becoming the owner of
the goods, a person acquires a right to use the program in connection with the
goods. Embedded Software does not include a computer program embedded in goods
that consist solely of the medium in which the program is embedded.

     “Equipment” means all present and future “equipment” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.

     “Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

     “GAAP” means generally accepted accounting principles consistently applied.

     “General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

     “good faith business judgment“ means honesty in fact and good faith (as
defined in Section 1201 of the Code) in the exercise of Silicon’s business
judgment.

     “including” means including (but not limited to).

      “Intellectual Property” means all present and future (a) copyrights,
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, (b) trade secret rights, including all rights to
unpatented inventions and know-how, and confidential information; (c) mask work
or similar rights available for the protection of semiconductor chips; (d)
patents, patent applications and like protections including without limitation
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; (j)
all licenses or other rights to use any property or rights of a type described
above.

     “Inventory” means all present and future “inventory” as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

-12-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

     “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

     “Loan Documents” means, collectively, this Agreement, the Representations,
and all other present and future documents, instruments and agreements between
Silicon and Borrower *, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

     * or any guarantor of any of the Obligations (a “Guarantor”)

     “Material Adverse Change” means any of the following: (i) a material
adverse change in the business, operations, or financial or other condition of
the Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of Silicon’s security interests in the Collateral.

     “Obligations” means all present and future Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower to Silicon, whether evidenced by this Agreement or any
note or other instrument or document, or otherwise, whether aris ing from an
extension of credit, opening of a letter of credit, banker’s acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect (including,
without limitation, those acquired by assignment and any participation by
Silicon in Borrower’s debts owing to others), absolute or contingent, due or to
become due, including, without limitation, all interest, charges, expenses,
fees, attorney’s fees, expert witness fees, audit fees, letter of credit fees,
collateral monitoring fees, closing fees, facility fees, termination fees,
minimum interest charges and any other sums chargeable to Borrower under this
Agreement or under any other Loan Documents.

     “Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
“commercial tort claims” (including without limitation any commercial tort
claims identified in the Representations), “documents”, “instruments”,
“promissory notes”, “chattel paper”, “letters of credit”, “letter-of-credit
rights”, “fixtures”, “farm products” and “money”; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.

     “Permitted Liens” means the following: (i) purchase money security
interests in specific items of Equipment; (ii) leases of specific items of
Equipment; (iii) liens for taxes not yet payable; (iv) additional security
interests and liens consented to in writing by Silicon, which consent may be
withheld in its good faith business judgment; (v) security interests being
terminated substantially concurrently with this Agreement; (vi) liens of
materialmen, mechanics, warehousemen, carriers, or other similar liens arising
in the ordinary course of business and securing obligations which are not
delinquent; (vii) liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by liens of the type described above in
clauses (i) or (ii) above, provided that any extension, renewal or replacement
lien is limited to the property encumbered by the existing lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase; (viii) Liens in favor of customs and revenue authorities which
secure payment of customs duties in connection with the importation of goods.
Silicon will have the right to require, as a condition to its consent under
subparagraph (iv) above, that the holder of the additional security interest or
lien sign an intercreditor agreement on Silicon’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Silicon, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

     “Permitted Sale-or-Return Transactions” means the sales by Borrower, in the
ordinary course of business, of Inventory to its customers, with a limited right
granted by Borrower to such customer to return to Borrower a portion of such
Inventory with a value of up to 10% of the total value of the Inventory sold to
such customer pursuant to the applicable invoice or contract in respect of such
sale.

     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity.

     “Representations” means the written Representations and Warranties provided
by Borrower to Silicon referred to in the Schedule.

     “Reserves” means, as of any date of determination, such amounts as Silicon
may from time to time establish and revise in its good faith business judgment,
reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule: (a) to reflect events,

-13-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

conditions, contingencies or risks which, as determined by Silicon in its good
faith business judgment, do or may adversely affect (i) the Collateral or any
other property which is security for the Obligations or its value (including
without limitation any increase in delinquencies of Accounts), (ii) the assets,
business or prospects of Borrower or any Guarantor, or (iii) the security
interests and other rights of Silicon in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Silicon’s
good faith belief that any collateral report or financial information furnished
by or on behalf of Borrower or any Guarantor to Silicon is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Silicon determines in good faith constitutes an
Event of Default or may, with notice or passage of time or both, constitute an
Event of Default.

     “Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company, or other entity in which that Person directly or
indirectly owns or controls the shares of capital stock or other equity
interests having ordinary voting power to elect a majority of the board of
directors (or appoint other comparable managers) of such corporation,
partnership, limited liability company, or other entity.

     “Underlying Goods ” has the meaning ascribed to such term in clause (x) of
the definition of “Eligible Accounts”.

     Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

9.       GENERAL PROVISIONS.

     9.1  Interest Computation.  In computing interest on the Obligations, all
checks, and other items of payment * received by Silicon (including proceeds of
Accounts and payment of the Obligations in full) shall be deemed applied by
Silicon on account of the Obligations two Business Days after receipt by Silicon
of immediately available funds **, and, for purposes of the foregoing, any such
funds received after 12:00 Noon on any day shall be deemed received on the next
Business Day. Silicon shall not, however, be required to credit Borrower’s
account for the amount of any item of payment which is unsatisfactory to Silicon
in its good faith business judgment, and Silicon may charge Borrower’s loan
account for the amount of any item of payment which is returned to Silicon
unpaid.

     * (except wire transfers, ACH transfers, and payments in cash)

     ** (except with respect to wire transfers, ACH transfers, and cash, each of
which shall be deemed applied by Silicon on account of the Obligations the same
Business Day as deemed received by Silicon)

     9.2  Application of Payments.  All payments with respect to the Obligations
may be applied, and in Silicon’s good faith business judgment reversed and
re-applied, to the Obligations, in such order and manner as Silicon shall
determine in its good faith business judgment.

     9.3  Charges to Accounts.  Silicon may, in its discretion, require that
Borrower pay monetary Obligations in cash to Silicon, or charge them to
Borrower’s Loan account, in which event they will bear interest at the same rate
applicable to the Loans. Silicon may also, in its discretion, charge any
monetary Obligations to Borrower’s Deposit Accounts maintained with Silicon.

     9.4  Monthly Accountings.  Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement. Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within 60 days after such account is
rendered, describing the nature of any alleged errors or omissions.

     9.5  Notices.  All notices to be given under this Agreement shall be in
writing and shall be given either personally or by reputable private delivery
service or by regular first-class mail, or certified mail return receipt
requested, addressed to Silicon or Borrower at the addresses shown in the
heading to this Agreement, or at any other address designated in writing by one
party to the other party. Notices to Silicon shall be directed to the attention
of the Division Manager or the* . All notices shall be deemed to have been given
upon delivery in the case of notices personally delivered, or at the expiration
of one Business Day following delivery to the private delivery service, or two
Business Days following the deposit thereof in the United States mail, with
postage prepaid.

     *Senior Credit Officer

     9.6  Severability.  Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.

-14-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

     9.7  Integration.  This Agreement and such other written agreements,
documents and instruments as may be exe cuted in connection herewith are the
final, entire and complete agreement between Borrower and Silicon and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.

     9.8  Waivers; Indemnity.  The failure of Silicon at any time or times to
require Borrower to strictly comply with any of the provisions of this Agreement
or any other Loan Document shall not waive or diminish any right of Silicon
later to demand and receive strict compliance therewith. Any waiver of any
default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Silicon or its agents or employees, but only by a specific written
waiver signed by an authorized officer of Silicon and delivered to Borrower.
Borrower waives the benefit of all statutes of limitations relating to any of
the Obligations or this Agreement or any other Loan Document, and Borrower
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, General Intangible,
document or guaranty at any time held by Silicon on which Borrower is or may in
any way be liable, and notice of any action taken by Silicon, unless expressly
required by this Agreement. Borrower hereby agrees to indemnify Silicon and its
affiliates, subsidiaries, parent, directors, officers, employees, agents, and
attorneys, and to hold them harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties, costs
and expenses (including reasonable attorneys’ fees), of every kind, which they
may sustain or incur based upon or arising out of any of the Obligations, or any
relationship or agreement between Silicon and Borrower, or any other matter,
relating to Borrower or the Obligations; provided that this indemnity shall not
extend to damages proximately caused by the indemnitee’s own gross negligence or
willful misconduct. Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.

     9.9  No Liability for Ordinary Negligence.  Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.

     9.10  Amendment.  The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Silicon.

     9.11  Time of Essence.  Time is of the essence in the performance by
Borrower of each and every obligation under this Agreement.

     9.12  Attorneys Fees and Costs.  Borrower shall reimburse Silicon for all
reasonable attorneys’ fees * and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower. In
satisfying Borrower’s obligation hereunder to reimburse Silicon for attorneys
fees, Borrower may, for convenience, issue checks directly to Silicon’s
attorneys, Levy, Small & or defense of any order, decree, award or judgment. All
attorneys’ fees and costs to which Silicon may be entitled pursuant to this
Paragraph shall immediately become part of Borrower’s Obligations, shall be due
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations.

     * actually incurred by Silicon

     9.13 Benefit of Agreement.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and Silicon; provided,
however, that

-15-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Silicon, and any prohibited assignment
shall be void. No consent by Silicon to any assignment shall release Borrower
from its liability for the Obligations.

    9.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

    9.15  Limitation of Actions.  Any claim or cause of action by Borrower
against Silicon, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other Loan Document, or any other transaction contemplated hereby or thereby or
relating hereto or thereto, or any other matter, cause or thing whatsoever,
occurred, done, omitted or suffered to be done by Silicon, its directors,
officers, employees, agents, accountants or attorneys, shall be barred unless
asserted by Borrower by the commencement of an action or proceeding in a court
of competent jurisdiction by the filing of a complaint within one year after the
first act, occurrence or omission upon which such claim or cause of action, or
any part thereof, is based, and the service of a summons and complaint on an
officer of Silicon, or on any other person authorized to accept service on
behalf of Silicon, within thirty (30) days thereafter. Borrower agrees that such
one-year period is a reasonable and sufficient time for Borrower to investigate
and act upon any such claim or cause of action. The one-year period provided
herein shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other Loan Document.

    9.16  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience. Borrower and Silicon acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Silicon or Borrower under any rule of construction or otherwise.

    9.17  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of California. As a material part of
the consideration to Silicon to enter into this Agreement, Borrower *; (ii)
consents to the jurisdiction and venue of any such court and consents to service
of process in any such action or proceeding by personal delivery or any other
method permitted by law; and (iii) waives any and all rights Borrower may have
to object to the jurisdiction of any such court, or to transfer or change the
venue of any such action or proceeding.

    * : (i) agrees that all actions and proceedings relating directly or
indirectly to this Agreement or any other Loan Document shall be litigated only
in federal and state courts located within California, and that the exclusive
venue therefor shall be Santa Clara County; provided, however, that any suit
seeking enforcement against any Collateral or other property may be brought, at
Silicon’s option, in the courts of any jurisdiction where such Collateral or
other property may be found

    9.18  Mutual Waiver of Jury Trial.  BORROWER AND SILICON EACH HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

    [remainder of page intentionally left blank; signature page follows]

-16-



--------------------------------------------------------------------------------

    Silicon Valley Bank Loan and Security Agreement  

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

Borrower: Silicon:   NETOPIA, INC. SILICON VALLEY BANK          
By_______________________________ By_______________________________  
          President or Vice President Title_____________________________      
By_______________________________               Secretary or Ass’t Secretary  

Form: -3 (3/7/02)

 

Signature Page



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Silicon Valley Bank

Schedule to

Loan and Security Agreement

Borrower: Netopia, Inc.   Address: 2470 Mariner Square Loop
Alameda, CA 94501   Date: June ___, 2002

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-identified borrower (“Borrower”) of even date
(as amended, restated, supplemented, or otherwise modified from time to time,
this “Agreement”).

--------------------------------------------------------------------------------


1. CREDIT LIMIT           (Section 1.1): An amount not to exceed the lesser of a
total of $15,000,000 at any one time outstanding (the “Maximum Credit Limit”),
or the sum of (a) and (b) below:         (a) 80% (an “Advance Rate”) of the
amount of Borrower’s Eligible Accounts (as defined in Section 8 above), plus    
  (b) an amount not to exceed the lesser of:         (1) the sum of (i) 50% (an
“Advance Rate”) of the value of Borrower’s “Pre-Sold Eligible Inventory” (as
defined below) and (ii) 20% (an “Advance Rate”) of the value of Borrower’s
Eligible Inventory and Eligible In-Transit Inventory (each as defined in Section
8 above), not consisting of Pre-Sold Eligible Inventory, calculated at the lower
of cost or market value and determined on a first-in, first-out basis, or      
  (2) 30% of the aggregate amount of all Loans available under subclauses (a)
and (b) of         the Credit Limit; or         (3) $4,500,000.

-1-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

                For the purposes hereof, the term “Pre-Sold Eligible Inventory”
shall mean that portion of Borrower’s Eligible Inventory and Eligible In-Transit
Inventory (each as defined in Section 8 above) consisting of Borrower’s
“Pre-Sold Inventory” (as defined below). For the purposes hereof, the term
“Pre-Sold Inventory” shall mean Borrower’s Inventory (as defined in Section 8
above) with respect to which the invoice and other necessary billing
documentation have not been submitted to the applicable Account Debtor in
connection with a completed (or contracted for) sale of goods, rendition of
services or licensing of software and which the Borrower has identified in
writing to Silicon as Pre-Sold Inventory and for which, if requested by Silicon
in its discretion, a purchase order (or other documentation including, without
limitation, the original of the purchase order, satisfactory to Silicon) has
been provided to Silicon.     Silicon may, from time to time, modify the Advance
Rates, in its good faith business judgment, upon notice to the Borrower, based
on changes in collection experience with respect to Accounts, its evaluation of
the Inventory or other issues or factors relating to the Accounts, Inventory or
other Collateral.     Letter of Credit Sublimit           (Section 1.6):
$2,000,000.           Cash Management           Services and Reserves: Borrower
may use up to $2,000,000 of Loans available hereunder for Silicon’s Cash
Management Services (as defined below), including, merchant services, business
credit card, ACH and other services identified in the cash management services
agreement related to such service (the “Cash Management Services”). Silicon may,
in its sole discretion, reserve against Loans which would otherwise be available
hereunder such sums as Silicon shall determine in its good faith business
judgment in connection with the Cash Management Services, and Silicon may charge
to Borrower’s Loan account, any amounts that may become due or owing to Silicon
in connection with the Cash Management Services. Borrower agrees to execute and
deliver to Silicon all standard form applications and agreements of Silicon in
connection with the Cash Management Services, and, without limiting any of the
terms of such applications and agreements, Borrower will pay all standard fees
and charges of Silicon in connection with the Cash Management Services. The Cash
Management Services shall terminate on the Maturity Date, unless the Borrower
provides Silicon with cash collateral in an amount equal to the reserve
established for such Cash Management Services.           Foreign Exchange    
      Contract Sublimit: $1,000,000.

-2-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

                Borrower may enter into foreign exchange forward contracts with
Silicon, on its standard forms, under which Borrower commits to purchase from or
sell to Silicon a set amount of foreign currency more than one business day
after the contract date (the “FX Forward Contracts”); provided that (1) at the
time the FX Forward Contract is entered into Borrower has Loans available to it
under this Agreement in an amount at least equal to 10% of the amount of the FX
Forward Contract; (2) the total FX Forward Contracts at any one time outstanding
may not exceed 10 times the amount of the Foreign Exchange Contract Sublimit set
forth above. Silicon shall have the right to withhold, from the Loans otherwise
available to Borrower under this Agreement, a reserve (which shall be in
addition to all other reserves) in an amount equal to 10% of the total FX
Forward Contracts from time to time outstanding, and in the event at any time
there are insufficient Loans available to Borrower for such reserve, Borrower
shall deposit and maintain with Silicon cash collateral in an amount at all
times equal to such deficiency, which shall be held as Collateral for all
purposes of this Agreement. Silicon may, in its discretion, terminate the FX
Forward Contracts at any time that an Event of Default occurs and is continuing.
Borrower shall execute all standard form applications and agreements of Silicon
in connection with the FX Forward Contracts, and without limiting any of the
terms of such applications and agreements, Borrower shall pay all standard fees
and charges of Silicon in connection with the FX Forward Contracts.

--------------------------------------------------------------------------------

  2. INTEREST.                   Interest Rate (Section 1.2):       A rate equal
to the “Prime Rate” in effect from time to time, plus 0.75% per annum. Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed. “Prime Rate” means the rate announced from time to time by Silicon as
its “prime rate;” it is a base rate upon which other rates charged by Silicon
are based, and it is not necessarily the best rate available at Silicon. The
interest rate applicable to the Obligations shall change on each date there is a
change in the Prime Rate.

--------------------------------------------------------------------------------

  3. FEES (Section 1.4):           Loan Fee: $135,000, payable as follows: (i)
$75,000, payable concurrently herewith (subject to the Early Acceptance
Reduction as set forth below) and (ii) $60,000, payable on or before the first
anniversary of the date of this Agreement.

-3-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

                    Early Acceptance         Reduction: If this Agreement and
the Loan Documents related to this Agreement have been executed and delivered by
each of the parties by June 26, 2002, Silicon will reduce the amount of the Loan
Fee payable concurrently herewith from $75,000 to $65,000.       If this
Agreement and the Loan Documents related to this Agreement have been executed
and delivered by each of the parties by July 3, 2002, Silicon will reduce the
amount of the Loan Fee payable concurrently herewith from $75,000 to $70,000.  
        Collateral Monitoring         Fee: $750, per month, payable in arrears
(prorated for any partial month at the beginning and at termination of this
Agreement).           Unused Line Fee: In the event, in any calendar month (or
portion thereof at the beginning and end of the term hereof), the average daily
principal balance of the Loans outstanding during the month is less than the
amount of the Maximum Credit Limit, Borrower shall pay Silicon an unused line
fee in an amount equal to 0.25% per annum on the difference between the amount
of the Maximum Credit Limit and the average daily principal balance of the Loans
outstanding during the month, which unused line fee shall be computed and paid
monthly, in arrears, on the first day of the following month.

--------------------------------------------------------------------------------

  4. MATURITY DATE   (Section 6.1): The earlier of: (i) Two years from the date
of this Agreement or (ii) July 31, 2004.

--------------------------------------------------------------------------------

  5. FINANCIAL COVENANTS   (Section 5.1): Borrower shall comply with each of the
following covenants. Compliance shall be determined as of the end of each month,
except as otherwise specifically provided below:         Adjusted         Quick
Ratio: Borrower shall maintain an Adjusted Quick Ratio of not less than the
following:

From the date hereof through December 31, 2002: 1.25 to 1.

From January 1, 2003 and thereafter (unless reset as provided for below): 1.5 to
1.

-4-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

                On or before the first anniversary of the date of this
Agreement, the Adjusted Quick Ratio Financial Covenant will be reset for the
second year of this Agreement by Silicon based on Borrower’s projected financial
statements for such period, such projected financial statements to have been
approved by the Borrower’s Board of Directors and accepted by Silicon in its
discretion.           Minimum Tangible         Net Worth: Borrower shall
maintain a Tangible Net Worth of not less than the following (unless reset as
provided for below): $32,000,000.

On or before the first anniversary of the date of this Agreement, the Minimum
Tangible Net Worth Financial Covenant will be reset for the second year of this
Agreement by Silicon based on Borrower’s projected financial statements for such
period, such projected financial statements to have been approved by the
Borrower’s Board of Directors and accepted by Silicon in its discretion.    
      Definitions. For purposes of the foregoing financial covenants, the
following term shall have the following meaning:

“Adjusted Quick Ratio” shall mean the ratio of (i) Borrower’s unrestricted cash
maintained at Silicon plus cash equivalents maintained at Silicon plus
Receivables and investments made on behalf of the Borrower through Silicon’s
Investment Product Services Division (“ISP Division”) to (ii) Borrower’s current
liabilities plus the outstanding principal amount of any Obligations less
deferred revenues.

“Current assets”, “current liabilities” and “liabilities” shall have the meaning
ascribed thereto by GAAP.

“Tangible Net Worth” shall mean the excess of total assets over total
liabilities, determined in accordance with GAAP, with the following adjustments:
        (A)  there shall be excluded from assets: (i) notes, accounts receivable
and other obligations owing to Borrower from its officers or other Affiliates,
and (ii) all assets which would be classified as intangible assets under GAAP,
including without limitation goodwill, licenses, patents, trademarks, trade
names, copyrights, capitalized software and organizational costs, licenses and
franchises         (B)  there shall be excluded from liabilities: all
indebtedness which is subordinated to the Obligations under a subordination
agreement in form specified by Silicon or by language in the instrument

-5-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

                  evidencing the indebtedness which Silicon agrees in writing is
acceptable to Silicon in its good faith business judgment.  

--------------------------------------------------------------------------------

      6.    REPORTING.
       (Section 5.3):   Borrower shall provide Silicon with the following:      
  1. With each request for a Loan and on a minimum weekly basis, transaction
reports and schedules of collections, on Silicon’s standard form.         2.
Monthly accounts receivable agings, aged by invoice date, within fifteen days
after the end of each month.         3. Monthly accounts payable agings, aged by
invoice date, and outstanding or held check registers, if any, within fifteen
days after the end of each month.         4. Monthly reconciliations of accounts
receivable agings (aged by invoice date), transaction reports, and general
ledger, within fifteen days after the end of each month.         5. Monthly
perpetual inventory reports for the Inventory valued on a first-in, first-out
basis at the lower of cost or market (in accordance with GAAP) or such other
inventory reports as are requested by Silicon in its good faith business
judgment, all within fifteen days after the end of each month. Without limiting
the generality of the foregoing, such inventory reports shall contain detailed
so-called “sell-through” reports with respect to Ingram Micro, Tech-Data, and
such other distribution-channel customers of Borrower as Silicon may require.  
      6. Monthly unaudited financial statements, as soon as available, and in
any event within thirty days after the end of each month.         7. Monthly
Compliance Certificates, within thirty days after the end of each month, in such
form as Silicon shall reasonably specify, signed by the Chief Financial Officer
of Borrower, certifying that as of the end of such month Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Silicon shall reasonably request,
including, without limitation, a statement that at the end of such month there
were no held checks.      

-6-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

        8. Quarterly unaudited financial statements, as soon as available, and
in any event within forty-five days after the end of each fiscal quarter of
Borrower.         9. Annual operating budgets (including income statements,
balance sheets and cash flow statements, by month) for the upcoming fiscal year
of Borrower within thirty days prior to the end of each fiscal year of Borrower.
        10. Annual financial statements, as soon as available, and in any event
within 120 days following the end of Borrower’s fiscal year, certified by, and
with an unqualified opinion of, independent certified public accountant’s
acceptable to Silicon.      

--------------------------------------------------------------------------------

      7.     BORROWER INFORMATION:         Borrower represents and warrants that
the information set forth in the Representations and Warranties of the Borrower
dated May 30, 2002, previously submitted to Silicon (the “Representations”) is
true and correct as of the date hereof.



--------------------------------------------------------------------------------

      8.     ADDITIONAL PROVISIONS         (1) Banking Relationship. Borrower
shall at all times maintain its primary banking relationship with Silicon.
Without limiting the generality of the foregoing, Borrower shall, within sixty
(60) days from the date of this Agreement and at all times thereafter, maintain
not less than 80% of its total cash and investments on deposit with Silicon,
including, without limitation, investments made through ISP Division. As to any
Deposit Accounts and investment accounts maintained with another institution,
Borrower shall cause such institution, within 30 days after the date of this
Agreement, to enter into a control agreement in form acceptable to Silicon in
its good faith business judgment in order to perfect Silicon’s first-priority
security interest in said Deposit Accounts and investment accounts. Anything
herein to the contrary notwithstanding, Borrower hereby agrees that, until
Silicon receives the satisfactory lien search in respect of Borrower described
in Section 9(A) of this Schedule, Borrower at all times shall maintain on
deposit, in one or more of its Deposit Accounts at Silicon, cash in an amount
not less than the then aggregate amount of outstanding monetary Obligations.    
    (2) Subordination of Inside Debt.  All present and future indebtedness of
Borrower to its officers, directors, Domestic

-7-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

          Subsidiaries, and shareholders (“Inside Debt”) shall, at all times, be
subordinated to the Obligations pursuant to a subordination agreement on
Silicon’s standard form. Borrower represents and warrants that there is no
Inside Debt presently outstanding, except for Inside Debt that is the subject of
the Intercompany Subordination Agreement and the following: ____________. Prior
to incurring any Inside Debt in the future, Borrower shall cause the person to
whom such Inside Debt will be owed to execute and deliver to Silicon a
subordination agreement on Silicon’s standard form.         (3) Bailee
Agreements.    Within 60 days after the date hereof, Borrower shall cause SMTC
and any other bailee or warehouseman at which Borrower maintains any Collateral
and identified in the Representations to execute and deliver to Silicon a bailee
agreement (in form and substance satisfactory to Silicon) with respect to all
Collateral maintained by Borrower at such bailee or warehouseman. Borrower
hereby covenants that Borrower promptly shall deliver written notice to Silicon
of any Collateral being in the possession of any warehouseman or other bailee
not identified in the Representations. With respect to any Collateral of
Borrower in the possession of any warehouseman or other bailee not identified in
the Representations, Borrower shall, promptly upon Silicon’s request therefor,
deliver to Silicon a bailee agreement (in form and substance satisfactory to
Silicon) duly executed by such warehouseman or other bailee.         (4)
Patents, Trademarks and Copyrights. Concurrently herewith, each of Borrower and
its Domestic Subsidiaries is executing and delivering to Silicon one or more
Intellectual Property Security Agreements (individually and collectively, the
“IP Security Agreement”). Within 60 days after the date hereof, Borrower and its
Domestic Subsidiaries shall complete and deliver to Silicon the Exhibits to the
IP Security Agreement with all of the information called for with respect to the
Intellectual Property. Except for Embedded Software, maskworks under
development, and other computer software under development, Borrower will (and
will cause each of its Domestic Subsidiaries to) (i) register with the United
States Copyright Office (and provide Silicon with evidence, satisfactory to
Silicon, of such registration) any maskworks, computer software, and other
copyrights that generate revenues in any consecutive 12-month period, in excess
of $100,000 individually or $500,000 in the aggregate, from the sale or
licensing thereof (individually and collectively, “Material Revenue Copyright”)
or any maskworks, computer software, and other copyrights that are otherwise
material to the business of Borrower or such Domestic Subsidiary (individually
and

-8-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

          collectively, “Material Business Copyright”; as used herein and the
other Loan Documents, the term “Material Copyright” means, individually and
collectively, the Material Revenue Copyrights and the Material Business
Copyrights) owned by Borrower or any Domestic Subsidiary as of the date of this
Agreement, including without limitation those identified in Exhibit A to the IP
Security Agreement, within 60 days of the date of this Agreement, and (ii)
promptly identify to Silicon in writing and register with the United States
Copyright Office, by the Applicable Registration Deadline (as defined below) any
existing maskworks, computer software, and other copyrights that become Material
Revenue Copyrights after the date of this Agreement and any additional Material
Copyrights that are developed or acquired by Borrower or any of its Domestic
Subsidiaries after the date of this Agreement, including without limitation
significant revisions, additions or improvements to Material Copyrights or
revisions, additions or improvements which significantly improve the
functionality of Material Copyrights, and Borrower and its Domestic Subsidiaries
will execute such additional security agreement(s) and other documentation which
Silicon in its good faith business judgment deems necessary for filing with
respect to such additional registered Material Copyright(s). As used herein, the
term “Applicable Registration Deadline” means: (A) with respect to any Material
Revenue Copyright, (1) within 60 days following the date after the date of this
Agreement that such existing maskworks, computer software, and other copyrights
first become Material Revenue Copyrights, or (2) before the sale or licensing to
any third party of such additional Material Revenue Copyright (as, to the extent
applicable, so revised, added to, or improved), as the case may be; and (B) with
respect to any Material Business Copyright, within 60 days following the
acquisition or development thereof by Borrower or such Domestic Subsidiary.
Borrower will (and will cause each of its Domestic Subsidiaries to) promptly
notify Silicon upon Borrower’s or such Domestic Subsidiary’s filing of any
application or registration of any patent or trademark rights with the United
States Patent and Trademark Office and Borrower and its Domestic Subsidiaries
will execute and deliver any and all instruments and documents as Silicon may
reasonably require to evidence or perfect Silicon’s security interest in such
application or registration.

-9-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

9.   CONDITIONS PRECEDENT

  In addition to the other conditions precedent set forth in this Agreement, the
making of the initial Loan is subject to the following additional conditions:

(A) Unless Silicon in its sole discretion otherwise agrees in writing, Silicon
shall have received lien searches listing all effective financing statements
which name Borrower or any of its Domestic Subsidiaries (or any predecessor
corporation or any tradename thereof or any seller of assets acquired by
Borrower or any such Domestic Subsidiary outside of the ordinary course of
business) as debtor that are filed in the applicable filing offices with respect
to such Borrower or any such Domestic Subsidiary, none of which financing
statements shall cover any of the Collateral of any Borrower or property of such
Domestic Subsidiary, except (i) financing statements perfecting Permitted Liens,
(ii) financing statements as to which Silicon has received duly executed
authorization by the applicable secured party to file executed termination
statements or partial release statements in form and substance satisfactory to
Silicon, or (iii) as otherwise agreed in writing by Silicon. Without limiting
the generality of the foregoing, Silicon shall have received, not later than 10
Business Days following the date of this Agreement, a written authorization (in
form and substance satisfactory to Silicon) executed by Coast Business Credit
(and countersigned by Netopia, Inc., formerly known as Farallon Communications,
Inc.) to terminate that certain UCC-1 Financing Statement, listing Farallon
Communications, Inc. as debtor and Coast Business Credit as secured party, filed
on August 27, 1998 as File No. 9824060634 with the California Secretary of
State.

(B) Borrower shall cause each of its Domestic Subsidiaries to execute and
deliver to Silicon a continuing guaranty, in form and substance satisfactory to
Silicon, with respect to all of the Obligations (individually and collectively,
the “Guaranty”) and a security agreement, in form and substance satisfactory to
Silicon, pursuant to which such Domestic Subsidiary grants to Silicon a
first-priority security interest in all or substantially all of such Domestic
Subsidiary’s personal property (individually and collectively, the “Guarantor
Security Agreement”). Borrower hereby covenants and agrees that, until all
Obligations have been paid in full in cash and all obligations of Silicon to
extend credit to Borrower have been terminated irrevocably, Borrower shall not
cause, suffer, or permit the Guaranty or the Guarantor Security Agreement to
cease to be in full force and effect.

(C) Each Subordinating Party shall execute and deliver to Silicon a
subordination agreement with respect to all of the indebtedness of other

-10-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------


  Subordinating Parties owing to such Subordinating Party, in form and substance
satisfactory to Silicon (the “Intercompany Subordination Agreement”). Borrower
hereby covenants and agrees that, until all Obligations have been paid in full
in cash and all obligations of Silicon to extend credit to Borrower have been
terminated irrevocably, Borrower shall not cause, suffer, or permit the
Intercompany Subordination Agreement to cease to be in full force and effect. As
used herein, the term “Subordinating Party” means, individually and
collectively, Borrower and each of its Domestic Subsidiaries.


[remainder of page intentionally left blank; signature page follows]

-11-



--------------------------------------------------------------------------------

    Silicon Valley Bank Schedule to Loan and Security Agreement  

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Schedule to Loan and
Security Agreement to be executed and delivered as of the date first above
written.

Borrower: Silicon:   NETOPIA, INC. SILICON VALLEY BANK      
By_______________________________ By_______________________________    
President or Vice President Title_____________________________    
By_______________________________     Secretary or Ass’t Secretary  

Form: -3 (3/7/02)


Signature Page